Fein, J.,
dissents in a memorandum as follows: I would affirm. It is undisputed that plaintiff brought this action to dissolve the partnership because he wished to acquire the leasehold interests of the two defendant partners who had no desire to sell or move.
No reason appears, and none is suggested in the majority opinion or in appellant’s briefs, why defendants should be chargeable with whatever legal fees, transfer taxes, advertising costs and engineering fees plaintiff may have to bear in connection with acquiring the property from defendants for his own purposes or similar expenses after he has acquired it. The fact that the condo-conversion valuation has been found appropriate provides no basis for assessing such fees and taxes against defendants. Equally without basis is any charge against defendants for lack of rental income which plaintiff may sustain after defendants are required to move against their will.
It appears to be a novel doctrine which imposes upon defendants such alleged costs of plaintiff in acquiring and utilizing the property after he acquires it. Scheur v State of New York (65 AD2d 921), relied on by the majority, is not to the contrary. In that condemnation case "the highest and best use of the subject property was as an assemblage of cleared vacant land for commercial development. The evidence amply established a reasonable probability that the property would be put to such use in the near future” (p 921). Thus, it was found appropriate to deduct the cost of demolition of the existing structures. Since the owner was being awarded the value of cleared vacant land, the cost of the anticipated demolition was a proper deduction.
This hardly provides a basis for requiring the payment of plaintiff’s legal and similar expenses by defendants whom he is dispossessing through no fault of their own.
No reason whatever appears for charging defendants rent for a period after they remove, and no authority is cited in support of that imposition. Plaintiff’s alleged loss of rental *415income after he acquires defendants’ space flows from his acquisition of such space against defendants’ will. It has nothing to do with the value of the leasehold.